EXHIBIT 10.1

EXCLUSIVE MARKETING, DISTRIBUTION

and LICENSE AGREEMENT




This AGREEMENT, effective April 8, 2010, is entered into by VyseTECH Asia Sdn
Bhd, a Malaysian corporation, with its principle place of business at A-1-5 Jaya
One, 72A Jalan Universiti, 46200 Petaling Jaya, Selangor, Malaysia, (herein
called GRANTOR) and Info-Accent Sdn Bhd, a Malaysian corporation, with its
registered office at 42B Jalan SS6/8 Kelana Jaya, 47301 Petaling Jaya, Selangor,
Malaysia (herein called GRANTEE).

RECITALS:




A.   GRANTOR is a technology based company engaged in the business of
development, sales and marketing of mobile Voice over Internet Protocol (“VoIP”)
products, services and mobile VoIP software in wide variety of applications
throughout the world.




B.   GRANTOR is the legal owner of certain Patent Rights and Technology Rights
under patent application No. 12/164,259 filed with the United States Patent and
Trademark Office.




C.   GRANTOR has developed and commercialized patented proprietary technology
for a number of applications that include mobile advertising, mobile VoIP calls
and mobile multimedia sharing (collectively “the Products”).




D.   GRANTEE wishes to acquire the exclusive marketing rights for the Products
and related VoIP services for the express purpose of selling GRANTOR’S Products
and related VoIP services on an exclusive basis in all markets of the Territory.
 Subject to reaching certain goals defined in Exhibit A, GRANTEE will be
authorized to continue to sell GRANTOR’S Products and related VoIP services on
an exclusive basis for the term of this Agreement and sell in the Territory on
an exclusive basis.




E.   GRANTEE does not wish to acquire any right, title and interest in any U.S.
patents or patent applications filed as of the date of this Agreement that
relate to the Products,  mobile VoIP software or source code designed and owned
by GRANTOR.  At a future date and subject to meeting certain commercial
benchmarks defined in this Agreement as Exhibit A, GRANTEE can automatically
continue to market the Products or purchase hardware and software from GRANTOR
and continue selling all products and services developed by GRANTOR in the
Territory on an exclusive basis.




NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, GRANTOR and GRANTEE hereby agree as follows:







1.   DEFINITIONS




As used herein, the following capitalized terms or other capitalized terms
defined elsewhere in this Agreement, will have the meanings ascribed thereto
wherever used in this Agreement:




1.1   “Confidential Information” means any business, marketing, technical,
scientific or other information disclosed by any Party which, at the time of
disclosure, is designated as confidential or proprietary.





--------------------------------------------------------------------------------

1.2   “Effective Date” shall be April 8, 2010.




1.3   “Intellectual Property Rights” shall mean all intellectual property
rights, including without limitation, any rights in any invention, patent,
discovery, improvement, know-how, utility model, trade-mark, copyright,
industrial design, trade secrets and all rights of whatsoever nature in mobile
VoIP software, source code development, Confidential Information, and all
intangible rights or privileges owned by GRANTOR, whether or not registered, and
shall include all rights in any applications and granted registrations for any
of the foregoing.




1.4   “Know-How” means that special knowledge, skill and experience, as applied
to the design or development of software source code or other mobile VoIP
services and products that is possessed by the GRANTOR.




1.5   “Products” mean mobile VoiP products, services and mobile VoIP software,
including supplementary products or any successor products and all technology
required to commercially sell or market VoIP products and services developed by
GRANTOR and utilized by GRANTEE in the Territory.




1.6   “Licensed Technology” means all Technology owned or controlled by GRANTOR
as of the date hereof that relates to and is used in the Territory.  “Owned or
controlled” shall include Technology which GRANTOR owns, or under which GRANTOR
is licensed and has the right to grant sub-licenses.




1.7   “Technology” means public and nonpublic technical or other information,
trade secrets, know-how, processes, formulations, concepts, ideas and all other
intellectual property, including patents, patent applications, trademarks and
trademark applications of any nature whatsoever.




1.8   “Improvements” mean any improvement or enhancement to any Licensed
Technology covered by the Patent Rights that is prior to the termination date
set forth in Section 13.




1.9   “Territory” shall mean Asia and comprise the countries of Malaysia, China,
Hong Kong, India, Indonesia, Thailand, Vietnam, Cambodia, Philippines, Korea and
Japan.




1.10   “GRANTOR” means VyseTECH Asia Sdn Bhd, a corporation domiciled in the
country of Malaysia.




1.11   “GRANTEE” means Info-Accent Sdn Bhd, a corporation domiciled in the
country of Malaysia.




1.12   “Minimum Annual Sales Volume” means the annual net purchase value of
mobile VoIP products and services sold to third party customers, including
wholesale to affiliates.  




1.13   “Net Selling Price” means the net sales value of any service or product
sold by GRANTEE or subcontractors of GRANTEE in the Territory, excluding taxes,
customs, fees, transportation and installation expenses, independent from
whether the services have been purchased totally from GRANTOR or has been
partially manufacture by GRANTEE.




1.14   “Parties” means Info-Accent Sdn Bhd, Inc. and VyseTECH Asia Sdn Bhd.




1.15   “Patent Rights” mean (a) the patent pending and pending patent
applications (b) any patent application constituting an equivalent, counterpart,
reissue, extension or continuation (including, without limitation, a
continuation in part or a division0 of any of the foregoing











2







--------------------------------------------------------------------------------

applications, and (c) any patent issued or issuing upon any of the foregoing
applications.




1.16   “Private Label” means the exclusive labeling, trade name and/or trademark
for the VoIP services which may be marketed in the Territory.




1.17   “Trademarks” means all registered and unregistered trademarks, service
marks, trade names, business names, brand names, product names and any other
indicators of origin, whether registered or unregistered, belonging to either
Party.







2.   GRANT OF MARKETING AND DISTRIBUTION RIGHTS




2.1   GRANTOR hereby grants to GRANTEE the right to sell the Products and
related mobile VoIP services in the Territory in all markets on an exclusive
basis for a period of five years from the effective date of this Agreement.  If
required, GRANTEE shall obtain independent certification, various licenses and
verification to operate in the Territory, from State and Federal regulatory
authorities of the respective countries.




At the end of each business year, beginning with anniversary year three after
the effective date of this agreement, if the GRANTEE has satisfied the defined
objectives of sales defined in Table 1 of Appendix A of this Agreement, the
GRANTEE will have the right to continue to sell the Products and related VoIP
services on an exclusive basis in the Territory.  In the event the objectives
defined in years three through five of Table 1 in Appendix A are not attained at
the end of each business year, this Agreement shall, at the option of the
GRANTOR, automatically revert to a non-exclusive marketing agreement.




In the event GRANTEE has attained a Minimum Annual Sales Volume of Ringgit
Malaysia Five Million (RM5.0 million) at the end of any year, the GRANTEE will
have the right to continue to sell Products and related services on an exclusive
basis in the Territory.   In the event GRANTEE fails to meet the Minimum Annual
Sales Volume for two consecutive years, the right to sell the Products and
related services on an exclusive basis will expire automatically in the
subsequent year, unless GRANTOR agrees to extend the right for any reasonable
term by written notice.




(a)   The Parties agree that any Improvements, design changes, modifications or
developments of the Product or mobile VoIP software, made by GRANTOR shall be
available to GRANTEE in the Territory at no additional cost.  In the event
GRANTOR makes application for any new patent, GRANTEE shall have the right,
during the term of this agreement, to use the Patent for RM1.00 and other good
and valuable consideration, regarding any newly developed product, process or
technology under this Agreement.




(b)   The Parties further agree that any Improvements, design changes,
modifications, discoveries or developments related to the Product or mobile VoIP
software made by GRANTEE, may, at the sole option of the GRANTOR, be patented by
the GRANTOR and may be utilized in the Territory by the GRANTEE, so long as the
nature of this Agreement remains exclusive.  In this regard, the agent or
employee of the GRANTEE who is responsible for the improvement, design changes,
modifications, discoveries or developments of the Product agrees to execute any
and all documents required to assign all right, title and interest to
Improvements to the GRANTOR for RM1.00 and other good and valuable
consideration.  GRANTEE shall promptly inform GRANTOR of any such Improvements
and take all necessary steps to assist the GRANTOR in filing an application for
a new patent or a continuation in part of an existing patent. GRANTOR shall
grant to GRANTEE, for no consideration and pursuant a standard Product Royalty,
a license for Improvements in the Territory. Any Improvements, design changes,
modifications or








3







--------------------------------------------------------------------------------

developments of the Product or Technology by GRANTEE are construed to be a part
of this Agreement and GRANTEE shall be bound to all terms and conditions
contained in this Agreement.




2.2   GRANTOR further grants to GRANTEE, the right to use any registered or not
registered Trademark, owned, acquired, developed or filed for by the GRANTOR,
relating to the Product or the Licensed Technology.




2.3   The rights granted pursuant to Section 2 are subject to meeting the
criteria defined in Exhibit A attached, shall be exclusive in nature, for a
period of five years with an option to extend for an additional five years, so
long as the Minimum Annual Sales Volume is maintained, as outlined in Exhibit A.
 GRANTEE does not have the right to grant Sublicenses during the term of this
Agreement without first receiving prior written approval from the GRANTOR.




2.4   Subject to mutual agreement and meeting the criteria defined in clause 3.1
of this Agreement, the GRANTEE has the right to sell the Products and related
services in the Territory. A condition of this Agreement requires the GRANTEE to
purchase all components listed on Appendix A from the GRANTOR during the term of
this Agreement. GRANTOR hereby agrees to provide components to GRANTEE on terms
no less favorable that supplied to any other third party or other GRANTEE of the
GRANTOR.  







3.   FEES




3.1   In consideration of rights granted by GRANTOR to GRANTEE under this
Agreement, GRANTEE will pay GRANTOR the following:




3.1.1   Within ninety (90) days of the Effective Date of this Agreement, as a
one time only License Fee, pay to GRANTOR, Ringgit Malaysia One Million Six
Hundred Thousand (RM1,600,000), which shall be non-refundable.




3.1.2   Within ninety (90) days of the Effective Date of this Agreement, as a
one time only Fee, pay to Grantor, Ringgit Malaysia One Million Six Hundred
Thousand (RM1,600,000) as consideration to acquire ongoing mobile VoIP and
mobile advertising related contracts in Asia from GRANTOR.




3.2   Payments and accounting are to be made quarterly within thirty days of the
quarter just ending.




4.   NON-COMPETITION BY GRANTOR




GRANTOR covenants and undertakes with GRANTEE that it shall not during the
currency of this Agreement for any reason whatsoever engage in any business
howsoever which is in competition with or which may compete whether directly or
indirectly (through any form of legal entity including but not limited to sole
proprietorships, partnerships, joint ventures or incorporated companies) with
the business of GRANTEE in the Territory.  In the event of any breach of the
obligation set out herein, GRANTOR shall be liable for damages to GRANTEE to the
fullest extent possible.







5.   OBLIGATIONS OF GRANTEE




GRANTEE undertakes and agrees with GRANTOR the following and all other terms and
conditions of the Agreement:-





4







--------------------------------------------------------------------------------

5.1   except as authorized by GRANTOR, not to act in a way which will incur any
liabilities to GRANTOR nor to pledge the credit of GRANTOR;




5.2   to promote the Products and related services with all due care and
diligence and to seek to improve GRANTOR’s goodwill;




5.3   to comply with all reasonable and lawful instructions of GRANTOR from time
to time concerning the promotion and sale of the Products and related services,
and generally to carry out its services under this Agreement in such manner as
it thinks best to promote the interests of GRANTOR;




5.4   to allow GRANTOR to access its customers’ particulars where necessary for
any verification or for internal business or for such other purpose which can
promote and market the products and services of GRANTOR except where it will
cause any disadvantage to the commercial interests to GRANTEE;




5.5   to promptly inform GRANTOR of any feedback from its customers or any
complaint on the Products and related services;




5.6   to keep GRANTOR fully informed of its activities concerning the promotion
and sale of the Products and related services. GRANTEE shall provide an up to
date accurate and a forecast usage of the Products and related services as and
when requested by GRANTOR from time to time;




5.7   to keep GRANTOR fully and promptly informed of conditions and developments
in the market for use of the Products (whether advantageous or disadvantageous
to GRANTOR);




5.8   to do nothing that would tend to discredit, injure the reputation of, or
reflect adversely upon GRANTOR or its products or services.




5.9   to provide a named representative who will liaise with GRANTOR on all
matters relating to this Agreement.







6.   OBLIGATIONS OF GRANTOR




GRANTOR undertakes and agrees with GRANTEE the following and all other terms and
conditions of the Agreement:




6.1

to provide pre and post–sale support;




6.2

to provide a named representative who will liaise with GRANTOR on all matters
relating to this Agreement.




6.3   to attend to any enquiries or complaint on the Products and related
services from GRANTEE or its customers.







7.   EXPORT




7.1

GRANTEE shall be limited to the selling the Products and related services in the














5







--------------------------------------------------------------------------------

Territory. GRANTEE shall not export the Product or engage in or provide services
to third parties outside the Territory without prior written consent and
authorization by GRANTOR.







8.   CONFIDENTIALITY




8.1   GRANTEE, GRANTEE’s agent and affiliates and GRANTEE's employees shall not
disclose any Proprietary Information, Trade Secrets, Technical and Scientific
information, Know-How or other Confidential Information expressly or implied
disclosed by GRANTOR to GRANTEE without the expressed written permission of
GRANTOR.




8.2   GRANTEE at the option of the GRANTOR shall sign a separate Confidentiality
Agreement relative to any Proprietary Information, Trade Secrets, Technical and
Scientific information, Know-How or other Confidential Information disclosed by
GRANTOR to GRANTEE.







9.   PRIVATE LABEL




9.1   All Product(s) used pursuant to this Agreement, may be used under any
Trademark(s) developed or owned by the GRANTOR or a Trademark developed and
owned by the GRANTEE.  In the event that any Trademark utilized by the GRANTEE,
is in conflict with another company operating within the Territory, any
different such Private Label selected by GRANTEE may be used.




9.2   The Private Label of the Product shall comply with the appropriate
regulations of all governmental agencies of the countries within the Territory.




9.3   As long as this AGREEMENT or any modification or extension thereof remains
in force and effect, GRANTEE shall own each such Private Label or trademark to
be used exclusively by GRANTEE on the Product in the Territory.







10.   PAYMENTS AND REPORTS




10.1   Not later than the last day of each January, April, July and October,
GRANTEE shall furnish to GRANTOR a written statement in such detail as GRANTOR
may reasonably require of all amounts due pursuant to Section 3.1 for the
quarterly periods ended the last days of the preceding March, June, September
and December and shall pay to GRANTOR, all amounts due to GRANTOR.  This report
must include the total sales for each quarter ending March 31, June 30,
September 30 and December 31.




10.2   If this Agreement is for any reason terminated before all of the payments
herein provided for have been made, GRANTEE shall immediately submit a written
report as to GRANTEE’s efforts and accomplishments in diligently commercializing
the Licensed Technology in the Territory, and pay to GRANTOR any remaining
unpaid balance even though the due date as above provided has not been reached.







11.   REPRESENTATIONS AND DISCLAIMER OF WARRANTIES




11.1   Nothing in this AGREEMENT shall be deemed to be a representation or
warranty by GRANTOR of the validity of any Patents, Provisional Patent
Applications, Patents that may issue, Patent Applications and Improvements.
GRANTOR shall have no liability whatsoever to GRANTEE











6







--------------------------------------------------------------------------------

on account of any injury, loss or damage of any kind or nature, sustained by, or
any damage assessed or asserted against, or any other liability incurred by or
imposed upon GRANTEE arising out of or in connection with, or resulting from:




(a)   The transport, assembly, installation, use, sale or maintenance of the
server complex or the mobile VoIP software; or




(b)   Any advertising or other promotional activities with respect to any of the
foregoing.




GRANTEE shall hold GRANTOR, and its partners, agents or employees harmless in
the event GRANTOR, or its officers agents or employees, is held liable.




11.2   GRANTOR shall have the right to file, prosecute and maintain Patent
Applications, Provisional Patents and Improvements that are the property of
GRANTOR and shall have the right to determine whether or not, and where to file
a patent application or to abandon the prosecution of any patent or patent
application.







12.   PRODUCT LIABILITY




12.1  GRANTEE will purchase Product Liability Insurance before selling any
Product(s) for a minimum cover of Ringgit Malaysia Fifty Thousand (RM50,000) for
personal and material damages and list GRANTOR as an additional insured party on
the policy, at no additional expense to GRANTOR.




12.2   GRANTEE shall, immediately it becomes aware of a matter which may result
in a claim whether against GRANTEE or against GRANTOR:




i)

give notice to GRANTOR of the details of the matter;




ii)

afford access to GRANTOR and permit copies to be taken of any materials, records
 or documents as GRANTOR may require to take action under sub- Clause 12.2(iii);




iii)

allow GRANTOR the exclusive conduct of any proceedings and/or take whatever
action as GRANTOR shall direct to defend or resist the matter, including the use
of professional advisers nominated by GRANTOR; and




iv)

not admit liability or settle the matter without the prior written consent of
GRANTOR.




In the event the GRANTOR become a co-defendant in any legal action filed in the
Territory, GRANTEE will at its sole expense retain a legal firm to represent
both the GRANTOR and the GRANTEE. GRANTEE assumes any and all legal costs
related to the legal action. GRANTEE will indemnify the GRANTOR to the fullest
extent possible by law and pay all costs related to any legal action whereby the
GRANTOR is named as a co-defendant.




12.3   GRANTEE undertakes to maintain appropriate up-to-date and accurate
records to enable the immediate recall of any of the Products from the
customers. These records shall include records of deliveries to customers
(including details of batch numbers, quantities, delivery date, name and address
of customer, and telephone number and fax number (and e-mail address if
available)).  GRANTEE shall provide access to this data as GRANTOR may











7







--------------------------------------------------------------------------------

require without restriction.







13.   Term and Termination.




13.1    Term and Expiration. The term of this Agreement is for Five (5) years
from date of this Agreement.  The Agreement shall automatically be renewed for a
further five year period unless and until terminated by either party, in
writing, no later than 30 days before the end of the term so long as the GRANTEE
is in good standing with all terms and conditions contained in this agreement.
If the parties continue to do business with each other after such termination
without full documentation, the relevant terms hereof will continue to govern
the relationship unless otherwise expressly agreed in writing and except that
the relationship may be terminated unilaterally by either party merely by
ceasing to do business with the other.




13.2    Termination by GRANTEE.  This Agreement may be terminated by GRANTEE
without penalty for convenience by providing sixty (60) days prior written
notice to GRANTOR.  Upon termination GRANTOR will fill all previously accepted
purchase orders from GRANTEE provided that GRANTEE is in good credit standing.




13.3   Termination for Cause.  Either party may, without penalty, terminate this
Agreement or cancel any purchase order, effective upon written notice to the
other party in any one of the following events;




13.3.1   The other party materially breaches this Agreement and such breach
remaining uncured for thirty (30) days following written notice of breach by the
non-breaching party, provided, however, such thirty (30) day period shall be
extended until the cure is completed, if the nature of cure reasonableness
requires more than thirty (30) days to complete and the breaching party
commences the cure within the thirty (30) day period and thereafter continuously
and diligently pursues the same to conclusion;




13.3.2    Any causes as set forth in Section 17 Force Majeure which delays the
other party’s performance for more than thirty (30) days; or




13.3.3    The other party becomes insolvent or seeks protection under any
bankruptcy, receivership, trust deed, creditors’ arrangement, composition or
comparable proceeding, or if any such proceeding is instituted against the other
and not dismissed or vacated within thirty (30) days.




13.4    Effect of Termination.  In the event of termination of this Agreement,
the provisions of this Agreement shall continue to apply to all purchase orders
accepted by GRANTOR prior to the effective date of such termination and to all
specific assignments or projects which have commenced prior to the effective
date of such termination.  Termination of this agreement shall not however,
relieve or release either party from making payments that may be owing to the
other party under the terms of this Agreement.  The word "termination", used
elsewhere in this agreement, is to read, except where the contrary is
specifically indicated, as omitting from their effect, the following rights and
obligations, all of which survive any termination to the degree necessary to
permit their complete fulfillment or discharge:




(a)

GRANTEE's obligation to supply a sales report as specified in this Agreement;




(b)

GRANTOR's right to receive or recover, and GRANTEE's obligation to pay
royalties,











8







--------------------------------------------------------------------------------

including accrued or accruable for payment at the time of any termination;




(c)

GRANTEE's obligation to maintain records under Section 16 of this Agreement;




(d)

licenses, releases and agreements of non-assertion running in favor of customers
or transferees of GRANTEE in respect to products sold or transferred by GRANTEE
prior to any termination and on which Royalties shall have been paid as provided
in paragraph 3.1.2 of this Agreement;




(e)

Any cause of action or claim of GRANTOR accrued or to accrue, because of any
breach or default by GRANTEE.




(f)

GRANTEE`s right or obligation to maintain the Product in terms of this agreement
unless GRANTEE informs GRANTOR that it wishes to discontinue the exercise of
such rights.




13.5    No Liability.  Neither party shall incur any liability whatsoever for
any damage, loss or expenses of any kind suffered or incurred by the other (or
for any compensation to the other) arising from or incident to any termination
of this Agreement by such party that complies with the terms of this Agreement
whether or not such party is aware of any such damage, loss or expenses.







14.   DISPUTES AND ARBITRATION




14.1   Any dispute, controversy or claim between or among the Parties hereto
arising out of or in relation to this Agreement, or the breach, termination or
invalidity thereof shall be settled, in so far as it is possible, by mutual
consultation and consent.




14.2   If the Parties hereto should be unable to reach a mutual consent, the
dispute in question should be settled by arbitration. The award of the
arbitrators shall be final and binding upon the Parties hereto.




14.3   The arbitration shall be held in Kuala Lumpur, Malaysia (hereinafter
called "the Centre"). The number of arbitrators shall be three (3), one each
shall be nominated by the disputing parties and the third arbitrator shall be
nominated by the two (2) nominated arbitrators of the disputing parties. In the
event that the two (2) arbitrators cannot agree on the appointment of the third
arbitrators, then the third arbitrator shall be appointed by an appointing
authority to be agreed upon by the disputing parties. If the disputing parties
cannot agree on the appointing authority, then the Centre shall be the
appointing authority. The arbitration shall be carried out in the English
Language.




14.4   The institution of any arbitration proceeding hereunder shall not relieve
GRANTEE of its obligation to make payments accrued hereunder pursuant to Section
3 hereof to GRANTOR during the continuance of such proceeding. The decision by
the arbitrators shall be binding and conclusive upon the parties, their
successors, and assigns and they shall comply with such decision in good faith,
and each party hereby submits itself to the jurisdiction of the courts of the
place where the arbitration is held, but only for the entry judgment with
respect to the decision of the arbitrators hereunder.  Notwithstanding the
foregoing, judgment upon award may be entered in any court where the arbitration
takes place, or any court having jurisdiction.






 







9







--------------------------------------------------------------------------------

15.   LITIGATION




15.1   Each party shall notify the other party in writing of any suspected
infringement(s) of any Patent(s) or Patent(s) that may issue, Patent
Applications, Provisional Patent Applications and Improvements and registered
Trademarks in the Territory, and shall inform the other party of any evidence of
such infringement(s).




15.2   GRANTOR shall have the first right to institute suit for infringement(s)
in the Territory. GRANTEE agrees to join as a party plaintiff in any such
lawsuit initiated by GRANTOR, if requested by GRANTOR, with all costs, attorney
fees, and expenses to be paid by GRANTOR. However, if GRANTEE does not institute
suit for infringement(s) within ninety (90) days of receipt of written notice
from GRANTEE of GRANTOR’s desire to bring suit for infringement in its own name
and on its own behalf, then GRANTEE may, at its own expense, bring suit or take
any other appropriate action.




15.3   If this Agreement is non-exclusive at the time of infringement(s), the
sole right to institute suit for infringement and to recover damages shall rest
with GRANTOR.




15.4   GRANTEE shall be entitled to any recovery of damages resulting from a
lawsuit brought by it pursuant to paragraph 14.1. GRANTOR shall be entitled to
recovery of damages resulting from any lawsuit brought by GRANTOR to enforce any
patent that may issue pursuant to paragraph 15.1.




15.5

Either party may settle with an infringer without the prior approval of the
other party if such settlement would not affect the rights of the other party
under any existing Patent, Patent that may issue, Patent Applications,
Improvements, Provisional Patent Applications and registered Trademarks.







16.   RECORDS




GRANTEE shall keep accurate records of all operations affecting payments
hereunder, and shall permit GRANTOR or its duly authorized agent to inspect all
such records and to make copies of or extracts from such records during regular
business hours throughout the term of this Agreement and for a reasonable period
of not less than three (3) years thereafter.







17.   FORCE MAJEURE.




Neither party shall be liable to the other for its failure to perform any of its
obligations hereunder during any period in which such performance is delayed by
circumstances beyond its reasonable control, including, but not limited to
earthquake, fire, flood, war, embargo, strike, riot, inability to secure
materials or transportation facilities, or the intervention of any government
authority.







18.   INDEMNIFICATION




GRANTEE agrees to indemnify and hold GRANTOR and its officers, directors,
employees and agents harmless from any damages, costs (including attorney’s fees
and costs) or other liabilities arising from claims by any other party resulting
from GRANTEE’s representation of the Products and related services in a manner
inconsistent with GRANTOR’s product descriptions and warranties.








10







--------------------------------------------------------------------------------

19.

NON-ASSIGNABILITY




The parties agree that this agreement imposes obligations on GRANTEE. GRANTEE
shall not assign any rights under this Agreement without the prior written
consent of GRANTOR.  Notwithstanding the foregoing, GRANTEE shall be permitted
to assign any rights under this Agreement to any of its subsidiary companies.
 GRANTOR may assign their rights hereunder. This provision shall not apply in
the event a Party changes its name or as part of the sale of the Party's
business.







20.

SEVERABILITY




20.1   The parties agree that if any part, term or provision of this Agreement
shall be found illegal or in conflict with any valid controlling law, the
validity of the remaining provisions shall not be affected thereby.




20.2   In the event the legality of any provision of this agreement is brought
into question because of a decision by a court of competent jurisdiction,
GRANTOR, by written notice to GRANTEE, may revise the provision in question or
may delete it entirely so as to comply with the decision of said court.







21.   NON-USE OF GRANTOR’S NAME




In publicizing anything used under this Agreement, GRANTEE shall not use the
name of GRANTOR or otherwise refer to any organization related to GRANTOR,
except with the written approval of GRANTOR. GRANTEE is authorized to make
public the name of the GRANTOR and describe the contractual relationship between
the GRANTOR and GRANTEE if the disclosures are a requirement and pursuant to the
requirements of the Securities Act of 1933 and 1934.







22.

WAIVER, AMENDMENTS




22.1   The waiver of a breach hereunder may be affected only by a written
notification signed by the waiving party and shall not constitute a waiver of
any other breach.




22.2   No provision of this Agreement shall be varied, altered or a missing
provision may be added only by a writing signed by both parties.







23.

GOVERNING LAW




This Agreement shall be governed by and interpreted under the laws of Malaysia
for the time being in force. The parties hereto hereby unconditionally agree to
submit to the non-exclusive jurisdiction of the courts of law of Malaysia.




This Agreement shall be constructed in accordance with the laws of the state of
Washington.







24.

NOTICES UNDER THE AGREEMENT




For the purpose of all written communications and notices between the parties,
their











11







--------------------------------------------------------------------------------

addresses shall be:




GRANTOR:

VyseTECH Asia Sdn Bhd

A-1 -5 Jaya One

72A Jalan Universiti

46200 Petaling Jaya

Selangor

Malaysia

Attention:  Ponniah Alagan, Executive Director




GRANTEE:

Info-Accent Sdn Bhd

42B Jalan SS6/8 Kelana Jaya

47301 Petaling Jaya

Selangor

Malaysia

Attention:  Aik Fun Chong Chief Executive Officer




or any other addresses of which either party shall notify the other party in
writing.







26.   RESPONSIBILITY OF TRAINING, TRANSFER AND ASSISTANCE




The GRANTEE agrees to provide the necessary funds to cover all costs associated
with the training of GRANTEE’s employees, transfer of Know How and data, as well
as any kind of special assistance, whether traveling to the GRANTOR’s place of
business, preparation and adaptation of documents and technology or financing
the travel, wages, and associated costs of the GRANTOR’S employee(s) in coming
to the GRANTEE’s chosen place of business.







27.   INTERRUPTION OF PRODUCTION




The GRANTEE realizes that in meeting the terms of this License Agreement,
particularly the territorial sales requirements to maintain exclusivity, is
dependent upon the GRANTOR’s ability to develop, test and deliver Products and
Components to the GRANTEE in a timely manner. If the thresholds indicated in
Table 1 of Appendix A cannot be met by the GRANTEE due to the non-performance or
unreasonable performance of the GRANTOR, this shall not be deemed a breach of
responsibility on the part of the GRANTEE and it shall not impact GRANTEE’s
right to maintain exclusivity or terminate this Agreement hereto.







28.   EXECUTION IN COUNTERPARTS.




This Agreement may be executed in counterparts, each of which counterparts, when
so executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same instrument.





12







--------------------------------------------------------------------------------










IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.







VyseTECH Asia Sdn Bhd













By:    /s/  Ponniah Alagan

        _____________________

        Ponniah Alagan

        Executive Director










Info-Accent Sdn Bhd













By:    /s/ Aik Fun Chong

       _____________________

       Aik Fun Chong

       Chief Executive Officer





13







--------------------------------------------------------------------------------










APPENDIX A




To retain the benefit of the “ Exclusive License”, GRANTEE must in each
subsequent year of the Term, beginning in the third anniversary year after the
Effective Date of this Agreement, sell in the Territory to customers of GRANTEE
Products and Services to the net purchase value specified in column 2 of Table
1.




Table 1




  Year

  Dollars of Sale Thresholds




    3

 

   RM15.0 million




    4




   RM20.0 million   

 

    5




   RM25.0 million




Thereafter in each year




  An increase of RM7.0 million











14





